"When all of the evidence introduced on the trial of a criminal case strongly and decidedly tended to show that the offense was committed in the county where the trial was had, and there was no evidence warranting even a bare conjecture that it was committed elsewhere, it will be held that the venue was sufficiently proved."
         DECIDED APRIL 19, 1946. REHEARING DENIED JULY 23, 1946. *Page 97 
John Roberson, was indicted at the January term, 1945, of the Superior Court of Floyd County, Georgia, for the offense of shooting into a dwelling house of Mrs. Mize, was convicted, and filed a motion for new trial, to the overruling of which he expected.
The only question mentioned and argued in the defendant's brief was that the venue was not proved. He contends that the "verdict of guilty is without evidence to support it, and contrary to law and evidence, in that the venue is not sufficiently proven, and it is not established beyond a reasonable doubt that the house into which it is alleged defendant shot, was located in Floyd County, Georgia, and for said reason said verdict is contrary to law, and requires the grant of a new trial." In Womble v. State, 107 Ga. 666 (3) (33 S.E. 630), it is said: "When all of the evidence introduced on the trial of a criminal case strongly and decidedly tended to show that the offense was committed in the county where the trial was had, and there was no evidence warranting even a bare conjecture that it was committed elsewhere, it will be held that the venue was sufficiently proved." See also Attaway v.State, 64 Ga. App. 319 (13 S.E.2d 99); Bryant v.State, 44 Ga. App. 781 (163 S.E. 219).
Louise Johnson testified for the State in part as follows: "I live on Route four, they call it Tennessee Avenue, Floyd County, Georgia. I know where Mrs. Mize lives. Mrs. Mize lives across the road and up the road a little piece from me, but I had lived inthe house with her. I remember the night of October 13th, last year, when the defendant was up there doing some shooting. . .I lived in the house with Mrs. Mize at that time." (Italics ours.) The effect of the testimony of Louise Johnson was to show that she was present at the time the defendant shot into the dwelling house of Mrs. Mize on the 13th day of October, last year (1944); that on the 13th day of October, last year, Mrs. Mize lived "across the road and up the road a little piece" from where the witness now *Page 98 
lives; and that this witness now lives on Route four, Tennessee Avenue, Floyd County, Georgia. Mrs. Mize testified: "I live on Tennessee Avenue. That house where I live is located in Floyd County, Georgia. I know the defendant. On or about the 13th day of October, last year, he shot into my house." From the testimony of Louise Johnson and Mrs. Mize the jury were authorized to find that the house in question where Mrs. Mize "lives" is the house at which the alleged shooting occurred; that the house of Mrs. Mize "at the time of the shooting" and the house "at the time of the trial" are one and the same; and that the testimony was sufficient to establish the venue as being in Floyd County, Georgia. There was no evidence warranting even a bare conjecture that it was committed elsewhere. The court did not err in overruling the motion for a new trial.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.